DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-11, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, “a processor configured to execute the instructions to: provide a block boundary map including a first block boundary map corresponding to an image received from an image provider by performing convolution using a plurality of kernels on the image received from the image provider and a second block boundary map by correcting the first block boundary map based on continuity of a block boundary included in the first block boundary map; obtain a histogram by accumulating a number of block boundaries included in the second block boundary map; obtain an average block edge strength based on the histogram; identify a block boundary period based on the average block edge strength,” which are features not disclosed by prior art of record.
Claim 11 recites, “providing a block boundary map including a first block boundary map corresponding to the image by performing convolution using a plurality of kernels on the image and a second block boundary map by correcting the first block boundary map based on continuity of a block boundary included in the first block boundary map; obtaining a histogram by accumulating a number of block boundaries included in the second block boundary map; obtaining an average block edge strength 
Claims 4-10 and 15 depend on claims 1 and 11 respectively thus are allowable at least by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/HUNG Q DANG/Primary Examiner, Art Unit 2484